Citation Nr: 0844116	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation benefits under 38 U.S.C., Chapter 31.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1987 to July 1991.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 
determination by the Vocational Rehabilitation and Employment 
Division (VR&E) of the VA Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

The veteran has service-connected disabilities rated 50 
percent combined; he does have vocational impairment the 
effects of which he has not overcome, and is not shown to 
have an employment handicap. 


CONCLUSION OF LAW

The requirements for establishing basic entitlement to 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, are not met.  38 U.S.C.A. §§ 3100, 
3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties to notify and assist under the VCAA are relevant 
to Chapter 51 of Title 38 of the United States Code but do 
not apply in vocational rehabilitation benefits situations, 
which are governed by Chapter 31 of Title 38.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002); see also Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the veteran received a copy of the decision 
denying his claim, and a statement of the case (SOC) showing 
the evidence considered and the reasons why the claim 
remained denied.  The RO has obtained relevant VA treatment 
records and information regarding the veteran's employment 
status.  The veteran testified at a hearing at the RO in 
August 2007.  The claim was readjudicated by supplemental SOC 
in August 2008.  Accordingly, that Board finds that all 
relevant evidence necessary for the equitable disposition of 
the appeal has been obtained and that VA's notice and 
assistance obligations are met.  

II.  Legal Criteria, Factual Background, and Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment. 38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) The 
individual must have vocational impairment;  (b) The effects 
of the impairment have not been overcome; (c) Service-
connected disabilities contributed in substantial part to the 
vocational impairment.  38 C.F.R. § 21.51.  Vocational 
impairment is an impairment of the ability to prepare for, 
obtain, or keep employment in an occupation consistent with 
one's abilities aptitudes, and interests.  38 C.F.R. § 
21.51(a).  The effects of a vocational impairment are 
overcome if the individual maintains employment in an 
occupation consistent with the person's abilities aptitudes, 
or interests.  38 C.F.R. § 21.51(b).  Service-connected 
disabilities must have an identifiable, measurable, or 
observable causative effect on overall vocational impairment.  
38 C.F.R. § 21.51(c).

The record shows that the veteran has established service 
connection for cold injury, left foot, rated 20 percent; cold 
injury residuals, right foot, rated 20 percent; chronic 
lumbosacral strain, rated 10 percent; asthma, rated 10 
percent; and residuals, right ureterolithotomy, rated 0 
percent.  The combined rating for the service-connected 
disabilities is 50 percent.   

The veteran initially applied for VA vocational 
rehabilitation benefits in May 2002.  In April 2003, action 
was suspended on his claim because he did not complete a 
required evaluation and instead declined Chapter 31 benefits 
at that time.  In November 2005, he again filed for benefits; 
in December 2005 action was suspended on his claim because he 
again did not complete the evaluation process.  The instant 
appeal stems from the veteran's February 2006 reapplication 
for Chapter 31 vocational rehabilitation services.  He seeks 
vocational rehabilitation services in order to pursue 
training in the area of computer networking.  

The evidence shows that the veteran worked as a fighting 
vehicle infantryman in the U.S. Army.  He subsequently earned 
a Bachelor's Degree in Computer Information Systems from the 
Polytechnic Institute of Puerto Rico in 1999.  The veteran 
worked as a supply clerk in the Waco RO from 2000 to 2002.  
He was employed as a middle school computer technology 
teacher from 2002 to 2004, and has worked as a substitute 
teacher as well.  The veteran currently works selling medical 
insurance, prescription drug plans, and retirement plans.  
The veteran contends that this job does not pay well and 
requires him to spend a lot of time in the car driving to 
appointments; this is difficult due to his service-connected 
back disability.  The veteran requests Vocational 
Rehabilitation benefits so that he may pursue additional 
computer networking training and obtain a job in that field.

In denying the veteran's claim in March 2006, the VA 
Vocational Rehabilitation and Employment Counselor found the 
veteran did not have an employment handicap.  The basis for 
the decision was evidence that the veteran had maintained 
employment as a sales insurance agent, and had earned a 
Bachelor's degree in computer science as well as multiple 
level insurance licensures to enable him to work in sales; 
thus he had overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests, and 
was successfully maintaining such employment.  

The veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, i.e., he has service-connected 
disabilities rated more than 20 percent.  See 38 U.S.C.A. § 
3102; 38 C.F.R. § 21.40.  To establish basic entitlement to 
vocational rehabilitation the veteran must also show the need 
for vocational rehabilitation due to an employment handicap.  
38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).  It is 
reasonably shown both that the veteran has a vocational 
impairment and that his service-connected disabilities 
contribute substantially to such impairment.  He has overall 
vocational impairment due to physical disabilities.  His 
physical disabilities include service-connected back and 
bilateral foot disabilities which would clearly interfere 
with any employment requiring prolonged standing or walking, 
or extended outdoor work in cold weather.  Consequently, two 
of the three criteria for establishing an employment handicap 
are met.  See 38 C.F.R. § 21.52(a)(c).

However, to establish that he has an "employment handicap," 
the veteran must also show that he meets the third criterion, 
i.e., that the effects of his vocational impairment have not 
been overcome.  38 C.F.R. § 21.51(b).  Based on the evidence 
of record, the Board finds that this criterion is not met.  
The veteran has been continuously employed in stable and 
gainful employment for many years.  

VA counseling record dated in March 2006 noted that aptitude 
and interest testing by the CareerScope Assessment Profile 
showed the veteran's highest aptitude was in the clerical 
perception portion and that his aptitude testing would 
qualify him for a position in business detail or vending 
(sales).  There is nothing in the record to suggest that the 
veteran's current position selling insurance plans is 
inconsistent with his abilities, aptitude, or interests.  The 
veteran's VA vocational rehabilitation counselor has found 
that the veteran's position in insurance sales does not 
aggravate his service connected disabilities.  Furthermore, 
as he is trained in the field of computer information, is 
licensed to sell insurance, and has experience in teaching, 
the counselor found that the veteran had overcome the effects 
of his vocational impairment, and did not have an employment 
handicap.  Significantly, regarding Chapter 31 vocational 
rehabilitation benefits, "the Secretary is given broad 
authority to make awards and determine the scope of services 
and assistance."  Such determinations are only set aside in 
cases found to be arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law.  Kandik 
v. Brown, 9 Vet. App. 434, 438 (1996).  Upon close review of 
the entire evidentiary record, the Board agrees that the 
evidence outlined above leads to a conclusion that the 
veteran has indeed overcome the effects of his vocational 
impairment, and that an employment handicap is not shown.  
Accordingly, the legal criteria for establishing basic 
entitlement to VA vocational rehabilitation benefits under 38 
U.S.C., Chapter 31, are not met.  Hence, the claim for such 
benefits must be denied. 


ORDER

The appeal to establish basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


